Citation Nr: 1722883	
Decision Date: 06/20/17    Archive Date: 06/29/17

DOCKET NO.  10-33 409	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an initial rating in excess of 10 percent from December 20, 2007 to September 3, 2009, and a rating in excess of 20 percent thereafter, for service-connected residuals of left arm laceration with left ulnar neuropathy. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A.M. Clark, Counsel



INTRODUCTION

The Veteran served on active duty from July 1976 to July 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  Jurisdiction of the claims file is currently with the RO in Houston, Texas. 

This case was originally before the Board in September 2015 when a service connection claim for posttraumatic stress disorder (PTSD) was granted.  Claims for entitlement to service connection for a left wrist disability and entitlement to an increased rating for residuals of a left arm laceration with left ulnar neuropathy were remanded for further development.  In August 2016, the Appeals Management Center (AMC) granted service connection for a left wrist disability.  Thus this issue is no longer in appellate status.  

Additional development was completed with respect to the Veteran's increased rating claim for residuals of a left arm laceration with left ulnar neuropathy.  The RO issued a supplemental statement of the case in June 2016.  In an August 2016 rating decision, the Veteran was awarded an increased rating of 20 percent for his residuals of a left arm laceration with left ulnar neuropathy, effective September 4, 2009.  The appeal is once again before the Board.


FINDING OF FACT

In a June 2016 statement, which was prior to the promulgation of a decision in the appeal, the Veteran withdrew his claim for entitlement to an initial rating in excess of 10 percent from December 20, 2007 to September 3, 2009, and a rating in excess of 20 percent thereafter, for service-connected residuals of left arm laceration with left ulnar neuropathy.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal on the issue of entitlement to an initial rating in excess of 10 percent from  December 20, 2007 to September 3, 2009, and a rating in excess of 20 percent thereafter, for service-connected residuals of left arm laceration with left ulnar neuropathy have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2016).  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204 (2016).

The Veteran submitted a statement dated June 29, 2016 indicating that he was satisfied with the June 2016 decision and requested that his appeal be closed.  The Board finds that Veteran has withdrawn his appeal regarding the issue of entitlement to an initial rating in excess of 10 percent from December 20, 2007 to September 3, 2009, and a rating in excess of 20 percent thereafter, for service-connected residuals of left arm laceration with left ulnar neuropathy, and, hence, there remains no allegation of error of fact or law for appellate consideration.  

Accordingly, the Board does not have jurisdiction to review the appeal regarding this issue, and it is dismissed.



ORDER

The claim for entitlement to an initial rating in excess of 10 percent from December 20, 2007 to September 3, 2009, and a rating in excess of 20 percent thereafter, for service-connected residuals of left arm laceration with left ulnar neuropathy is dismissed without prejudice.




____________________________________________
CAROLINE B. FLEMING
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


